J-S26031-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DAMION MICHAEL SWEENEY                     :
                                               :
                       Appellant               :   No. 96 MDA 2022

         Appeal from the Judgment of Sentence Entered March 27, 2020
      In the Court of Common Pleas of Luzerne County Criminal Division at
                        No(s): CP-40-CR-0001181-2019


BEFORE:      KUNSELMAN, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                       FILED: AUGUST 29, 2022

        Appellant, Damion Michael Sweeney, appeals nunc pro tunc from the

judgment of sentence entered in the Court of Common Pleas of Luzerne

County following his conviction at a bench trial on the charges of burglary,

criminal mischief, and possession of a controlled substance.1 After a careful

review, we affirm.

        The trial court has aptly set forth the relevant facts and procedural

history, in part, as follows:

              [O]n January 30, 2019, Trooper Samuel Edwards of the
        Pennsylvania State Police filed a four (4) count criminal complaint
        against [A]ppellant charging him with burglary, criminal trespass,
        criminal mischief, and possession of a controlled substance. The
____________________________________________


*   Former Justice specially assigned to the Superior Court.

118 Pa.C.S.A. § 3502(a)(2), 18 Pa.C.S.A. § 3304(a)(5), and 35 P.S. § 780-
113(a)(16), respectively.
J-S26031-22


     criminal complaint and affidavit of probable cause alleged that
     [A]ppellant broke into a residence in Lake Township, Luzerne
     County, while not being licensed or privileged to do so, and caused
     property damage therein. Thereafter, [A]ppellant made a
     counseled waiver of his right to a preliminary hearing[,] and the
     Commonwealth withdrew all of the charges save for one count of
     criminal trespass. On April 30, 2019, the District Attorney of
     Luzerne County filed a one count criminal information against
     [A]ppellant [charging] him with criminal trespass.
           [A]ppellant appeared before the court for trial on December
     11, 2019. After both a written and on the record colloquy, he
     waived his right to a trial by jury. The Commonwealth then moved
     to amend the information to include the three counts withdrawn
     at the time of [A]ppellant’s preliminary hearing. Appellant’s trial
     counsel represented that he had no basis to object to the
     amendment, and accordingly, [the trial court] granted the
     Commonwealth’s request to reinstate the charges.
           At trial, the Commonwealth presented testimony from
     [Donna Garriott, Daryl Garriott, David Allen, and Trooper Truman
     Brandt. The defense presented the testimony of Appellant].
     [Specifically, Donna Garriott] testified that she had known
     [A]ppellant “for about a year, maybe a little longer,” and…she met
     him through Mr. David Allen, [who was] her…son and owner of the
     Lake Township residence. (N.T., 12/11/19, at 18-19.) This
     residence had previously belonged to [Mrs. Garriott’s] father. (Id.
     at 17.) Thus, it was apparent that she was familiar with this
     residence and its condition at the relevant time.
           On October [19], 2016, she and her husband went to the
     residence to collect Mr. Allen’s mail. Upon arriving, she watched
     [A]ppellant exit the [L]ake [T]ownship residence [via the front
     door]. (Id. at 18.) She then engaged him in conversation. (Id.)
     She testified that [A]ppellant “wasn’t his normal self[,]” and that
     when she asked him what he was doing there, he responded with
     a remark about people spying on him from inside the walls. (Id.
     at 19-20.) The Commonwealth admitted exhibits one (1) through
     twenty (20), [which were] a series of photos…depict[ing] damage
     to the interior of the residence. (Id. at 22-23.) Mrs. Garriott went
     on to testify that the photographs, marked as [C]ommonwealth
     exhibits 1 through 20, depicted recent damage to the residence.
     [She testified she and her husband asked Appellant to leave, and
     Appellant complied. She then informed her son of the incident, as
     well as contacted the police. (Id. at 25.)]


                                    -2-
J-S26031-22


           [Mrs. Garriott’s] husband, [Daryl] Garriott, was also present
     when [Mrs. Garriott] encountered [A]ppellant at the Lake
     Township residence. He also testified that he was previously
     acquainted with [A]ppellant[,] and he recognized him. He testified
     [A]ppellant was acting erratically, as though he was “under the
     influence of something.” (Id. at 31-32.) [A]ppellant took Mr.
     Garriott inside [of the residence] to show him where the voices
     inside the wall were coming from. (Id.) At that time, Mr. Garriott
     observed the damage inside the residence[, which to his
     knowledge did not exist prior to October 19, 2016. (Id. at 32.)]
     [Mr. Garriott testified that, at this point, he and his wife asked
     Appellant to leave since he “wasn’t supposed to be there. The
     place was torn up, and [Appellant] was so erratic[.]” (Id.)]
           Mr. David Allen, [who had owned] the Lake Township
     residence [for eight or nine years], testified that he was
     acquainted with [A]ppellant, and on a prior occasion, he allowed
     [A]ppellant to stay on his couch. (Id. at 35.) Mr. Allen did not,
     however, permit [A]ppellant to be at his residence in October of
     2016. (Id. at 36). [He testified Appellant did not have a key to
     the residence, and in October of 2016, Mr. Allen was the only
     person who resided at the Lake Township residence. (Id.). Mr.
     Allen noted that he had been staying with his parents for a few
     days, and his mother called him on October 19, 2016, to report
     the damage to his home, as well as the fact Appellant was at the
     home. (Id.)]
           Reviewing each of the Commonwealth’s exhibits numbered
     1 through 20, the witness testified that the damage pictured in
     Commonwealth exhibits C-1, C-2, C-6, C-8, C-9, C-11, C-12, C-
     14, and C-18 was not present prior to [A]ppellant’s unlawful
     tenancy. (Id. at 37-41.) The photos depicted…extensive damage
     to the interior of the residence. Mr. Allen indicated that the
     drywall was pulled off the walls and ceiling throughout “90% of
     the whole house.” (Id. at 42.) A claim for the damages was
     submitted to Allstate Insurance Company, [which] paid over
     $53,000 to resolve the claim. (Id.) [Mr. Allen testified that when
     he walked through the Lake Township residence, in addition to the
     damage to the residence, he discovered drugs in his bathroom,
     which did not belong to him. (Id. at 43.) He gave the drugs to
     the police. (Id. at 44.)]
           [Pennsylvania State Police Trooper Truman Brandt testified
     he responded to Mrs. Garriott’s 911 call on October 19, 2016. He
     confirmed the Lake Township residence had extensive damage
     inside of it. (Id. at 54-55.) He discovered that pieces of plywood

                                    -3-
J-S26031-22


     in the basement had been moved to gain ingress. (Id. at 56-58.)
     After Mrs. Garriott advised him that Appellant had been inside of
     the residence, Trooper Brandt questioned Appellant, who informed
     him that the Lake Township home was his residence. (Id. at 55-
     56.) Regarding the drugs, the parties stipulated the drugs
     “weighed 0.32 grams and contained N-Ethylpentylone, a
     substituted cathinone Schedule I controlled substance.” (Id. at
     61.)]
           [A]ppellant testified he was at the residence with the
     permission of Mr. Allen, and he did not cause any damage. (Id.
     at 64-68.) [Specifically, Appellant claimed he was living at the
     residence with the permission of Mr. Allen, but he had been away
     camping for a few days. (Id. at 63-64.) When he returned, he
     found the damage to the residence. (Id. at 64.) He indicated he
     had no belongings at the residence, except for clothes and food,
     and he did not receive mail at the residence. (Id. at 65.) On
     redirect examination, Mr. Allen denied Appellant had his
     permission to be in the residence during October of 2016 or that
     he had provided Appellant with a key. (Id. at 68-69.)]
           At the conclusion of the presentation of argument and
     evidence, [the trial court] rendered a verdict which acquitted
     [A]ppellant of criminal trespass and convicted him of burglary,
     criminal mischief, and possession of a controlled substance. On
     March 27, 2020, [the trial court] sentenced [Appellant]…to an
     aggregate term of incarceration of ten (10) to twenty-three (23)
     months followed by eighteen (18) months of consecutive
     probation. On April 6, 2020, [A]ppellant’s counsel filed a [timely]
     post-sentence motion challenging the weight of the evidence for
     each of [A]ppellant’s convictions. Appellant’s counseled post-
     sentence motion argued that the [C]ommonwealth the [sic] failed
     to prove that [A]ppellant caused damage inside the property or
     committed a crime inside the residence.
            [The trial court] denied [A]ppellant’s post-sentence motion
     in its entirety by order dated June 17, 2020. On July 2, 2020,
     [A]ppellant’s counsel filed a notice of appeal;…[however,] on
     October 16, 2020, the [] Superior Court dismissed the appeal for
     counsel’s failure to file a docketing statement pursuant to
     Pa.R.A.P. 3517.
           On September 3, 2021, [A]ppellant’s counsel filed a motion
     to reinstate his appeal rights nunc pro tunc.          [The court]
     considered this motion as having been [timely] filed pursuant to
     the post-conviction relief act, 42 Pa.C.S.A. § 9541 et seq., and by


                                    -4-
J-S26031-22


       Order dated December 1, 2021, [the court] granted [A]ppellant’s
       motion to reinstate his direct appeal rights. On December 22,
       2021, [A]ppellant filed a counseled notice of appeal[,] and on that
       same date, [the trial court] entered an Order directing that he file
       a concise statement pursuant to Pa.R.A.P. 1925(b) within 21 days
       of that Order.     On January 10, 2022, [A]ppellant filed his
       counseled concise statement[, and on March 4, 2022, the trial
       court filed a responsive Pa.R.A.P. 1925(a) opinion.]

Trial Court Opinion, filed 3/4/22, at 1-4 (some citations omitted).

       On appeal, Appellant sets forth the following issues in his “Statement of

the Questions Involved” (verbatim):

       1. Was the Commonwealth’s evidence insufficient to sustain guilty
          verdicts beyond a reasonable doubt against the Appellant?
       2. Were the verdicts against the weight of the evidence?

Appellant’s Brief at 7 (suggested answers and unnecessary capitalization

omitted).

       Appellant first contends the evidence was insufficient to sustain his

convictions    for   burglary    and    possession   of   a   controlled   substance.2


____________________________________________


2 We note the Commonwealth argues Appellant’s sufficiency issues are waived
under Pa.R.A.P. 1925(b). Specifically, the Commonwealth contends Appellant
did not set forth his sufficiency challenges with specificity as required by
Pa.R.A.P. 1925(b)(4)(ii). See Commonwealth’s Brief at 12. However, before
this Court may find waiver under Rule 1925(b), we must determine whether
the trial court’s Rule 1925(b) order strictly complies with the requirements of
Pa.R.A.P. 1925(b)(3), which pertains to the required contents of an order. See
Rahn v. Consol. Rail Corp., 254 A.3d 738, 745-46 (Pa.Super. 2021) (“[I]n
determining whether an appellant has waived his issues on appeal based on
non-compliance with Pa.R.A.P. 1925, it is the trial court’s order that triggers
an appellant’s obligation ... therefore, we look first to the language of that
order.”) (quotation omitted)). In the case sub judice, while the trial court’s
(Footnote Continued Next Page)


                                           -5-
J-S26031-22


Specifically, Appellant contends the evidence was insufficient to sustain his

conviction for burglary since the Commonwealth failed to prove Appellant

intended to commit a crime when he entered the Lake Township residence on

October 19, 2016. Appellant further contends the evidence was insufficient

to sustain his conviction for possession of a controlled substance since the

Commonwealth failed to prove the element of possession.3

       This Court’s standard of review when considering a challenge to the

sufficiency of the evidence requires us to look at the evidence in a light most

favorable to the verdict winner and determine whether the evidence

presented, actual and/or circumstantial, was sufficient to enable a fact-finder

to find every element of the crime charged, beyond a reasonable doubt. See

Commonwealth v. O'Brien, 939 A.2d 912 (Pa.Super. 2007).

              In applying the above test, we may not weigh the evidence
       and substitute our judgment for the fact-finder. In addition, we
       note that the facts and the circumstances established by the
       Commonwealth need not preclude every possibility of innocence.
       Any doubts regarding a defendant’s guilt may be resolved by the
       fact-finder unless the evidence is so weak and inconclusive that


____________________________________________


order is generally compliant with Rule 1925(b)(3), the order does not set forth
“the place the appellant can serve the Statement in person and the address
to which the appellant can mail the Statement.” Pa.R.A.P. 1925(b)(3)(iii).
Because the trial court’s order is inconsistent with the requirements of the
Rule, we decline to conclude Appellant has failed to comply with it. See Rahn,
254 A.3d at 746.

3 While Appellant has developed a weight of the evidence argument for his
criminal mischief conviction, which we discuss infra, he has not developed a
sufficiency of the evidence argument specifically related to his conviction for
criminal mischief.

                                           -6-
J-S26031-22


       as a matter of law no probability of fact may be drawn from the
       combined circumstances.

Id. at 913–914 (quotation omitted). The finder of fact is free to believe all,

some, or none of the evidence presented and is free to determine the

credibility of the witnesses. Commonwealth v. Dailey, 828 A.2d 356

(Pa.Super. 2003).

       Here, Appellant was convicted of burglary under 18 Pa.C.S.A. §

3502(a)(2), which provides the following:

       (a) Offense defined.--A person commits the offense of burglary
       if, with the intent to commit a crime therein, the person:
                                        ***
       (2) enters a building or occupied structure, or separately secured
       or occupied portion thereof that is adapted for overnight
       accommodations in which at the time of the offense no person is
       present[.]

18 Pa.C.S.A. § 3502(a)(2) (emphasis in original).

       The intent to commit a crime must be contemporaneous with entering

the dwelling, and we determine intent by the totality of the surrounding

circumstances.      See Commonwealth v. Magnum, 654 A.2d 1146, 1147

(Pa.Super. 1995). However, the Commonwealth has no burden to identify the

specific crime to be committed.4 Commonwealth v. Alston, 539 Pa. 202,

651 A.2d 1092, 1094 (1994).


____________________________________________


4 “When the Commonwealth does specify, in the information or indictment,
the crime defendant intended to commit, the Commonwealth must prove the
(Footnote Continued Next Page)


                                           -7-
J-S26031-22


       While this intent may be inferred from actions as well as words,
       the actions must bear a reasonable relation to the commission of
       a crime. Once one has entered a private residence by criminal
       means, we can infer that the person intended a criminal purpose
       based upon the totality of the circumstances.

Commonwealth v. Lambert, 795 A.2d 1010, 1022 (Pa.Super. 2002) (en

banc) (citations omitted).

       Here, as indicated supra, Appellant contends the evidence was

insufficient to sustain his conviction for burglary since the Commonwealth

failed to prove Appellant intended to commit a crime when he entered the

Lake Township residence on October 19, 2016.           Appellant suggests the

evidence reveals, at most, that he formed the intent to commit a crime at

some point after he entered the dwelling, but he did not have the intent to

commit a crime contemporaneous with his entering of the dwelling.          See

Appellant’s Brief at 20-21.

       Viewing the evidence in the light most favorable to the Commonwealth,

as verdict winner, we find no merit to Appellant’s argument. See O’Brien,

supra.    Specifically, the evidence reveals Appellant entered the residence

through the basement by moving pieces of plywood. The trial court, as the

finder of fact, found credible the testimony establishing that Appellant did not



____________________________________________


requisite intent for that particular crime in order to prove a burglary or
attempted burglary.” Commonwealth v. Brown, 886 A.2d 256, 260
(Pa.Super. 2005). In the case sub judice, a review of the record reveals
neither the police criminal complaint nor the information specified which
particular crime Appellant intended to commit during the burglary.

                                           -8-
J-S26031-22


have a key to the residence or permission to be inside of the residence. See

Trial Court Opinion, filed 3/4/22, at 3.

      Further, at the time Appellant entered the residence, he possessed a

controlled substance. The trial court was free to infer that Appellant entered

the residence with the intent to consume the controlled substance therein,

which in turn led to Appellant’s erratic behavior, paranoia, and destruction of

the residence’s interior. Thus, based on the totality of the circumstances, we

conclude the evidence was sufficient to establish the necessary intent for

burglary. See Lambert, supra.

      Moreover, Appellant challenges the sufficiency of the evidence for his

conviction for possession of a controlled substance under 35 P.S. § 780-

113(a)(16), which provides the following:

      (a) The following acts and the causing thereof within the
      Commonwealth are hereby prohibited:
                                      ***
      (16) Knowingly or intentionally possessing a controlled substance
      or counterfeit substance by a person not registered under this act,
      or a practitioner not registered or licensed by the appropriate
      State board, unless the substance was obtained directly from, or
      pursuant to, a valid prescription order or order of a practitioner,
      or except as otherwise authorized by this act.

35 P.S. § 780-113(a)(16).

      Here, as indicated supra, Appellant contends the evidence was

insufficient to establish that he possessed the controlled substance at issue.

To establish the element of possession, this Court has held that “[p]ossession

can be found by proving actual possession, constructive possession, or joint

                                      -9-
J-S26031-22


constructive possession.”    Commonwealth v. Parrish, 191 A.3d 31, 36

(Pa.Super. 2018) (citation omitted).

      We have previously determined:

             Where a defendant is not in actual possession of the
      prohibited items, the Commonwealth must establish that the
      defendant had constructive possession to support the conviction.
      Constructive possession is a legal fiction, a pragmatic construct to
      deal with the realities of criminal law enforcement. We have
      defined constructive possession as conscious dominion, meaning
      that the defendant has the power to control the contraband and
      the intent to exercise that control. To aid application, we have held
      that constructive possession may be established by the totality of
      the circumstances.
             It is well established that, as with any other element of a
      crime, constructive possession may be proven by circumstantial
      evidence. In other words, the Commonwealth must establish
      facts from which the trier of fact can reasonably infer that the
      defendant exercised dominion and control over the contraband at
      issue.

Parrish, 191 A.3d at 36–37 (internal citations and quotations omitted).

      To find constructive possession, the power and intent to control the

contraband does not need to be exclusive to the appellant.        Our Supreme

Court has recognized that “constructive possession may be found in one or

more actors where the item in issue is in an area of joint control and equal

access.” Commonwealth v. Johnson, 611 Pa. 381, 26 A.3d 1078, 1094

(2011) (internal citation omitted).

      Here, viewing the evidence in the light most favorable to the

Commonwealth, as the verdict winner, we agree with the trial court that the

evidence sufficiently establishes Appellant’s constructive possession of the



                                      - 10 -
J-S26031-22


controlled substance. Specifically, the evidence reveals Appellant entered the

residence via the basement without permission and at a time when the owner,

Mr. Allen, was not staying at the premises. Mr. Allen testified that, after he

learned Appellant was at his residence without his permission, he returned to

the residence and discovered the controlled substance in his bathroom. The

trial court, as the finder of fact, believed Mr. Allen’s testimony that the

controlled substance did not belong to him, and no one else lived in the

residence. Trooper Brandt testified Mr. Allen turned the controlled substance

over to the police.

      Accordingly, based on the totality of the circumstances, we conclude the

evidence reveals Appellant brought the controlled substance into Mr. Allen’s

residence, and thus, the Commonwealth established sufficient facts from

which the trial court could reasonably infer Appellant exercised dominion and

control over the controlled substance. See Parrish, supra. Therefore, the

evidence was sufficient to demonstrate Appellant’s constructive possession of

the controlled substance to sustain his conviction under 35 P.S. § 780-

113(a)(16).

      Appellant next contends the trial court’s verdicts are against the weight

of the evidence. Specifically, he contends there is no reliable evidence that he

entered the Lake Township residence with a contemporaneous intent to

commit a crime therein.     Further, Appellant contends there is no credible




                                     - 11 -
J-S26031-22


evidence that he brought the controlled substance into the residence or caused

the damage to the interior of the residence.

       In support of his weight claim, Appellant notes there is no evidence that

he had any ill-will towards the homeowner, Mr. Allen, or that he was covered

in dust or debris when Mr. and Mrs. Garriott discovered him at the residence

on October 19, 2016. Thus, he contends the trial court’s verdicts are against

the weight of the evidence.5

       When considering challenges to the weight of the evidence, we apply

the following precepts.       “The weight of the evidence is exclusively for the

finder of fact, who is free to believe all, none[,] or some of the evidence and

to determine the credibility of the witnesses.” Commonwealth v. Talbert,

129 A.3d 536, 545 (Pa.Super. 2015) (quotation marks and quotation

omitted). Resolving contradictory testimony and questions of credibility are

matters for the finder of fact. Commonwealth v. Hopkins, 747 A.2d 910,

917 (Pa.Super. 2000). It is well-settled that we cannot substitute our

judgment for that of the trier of fact. Talbert, supra.

       Moreover, appellate review of a weight claim is a review of the trial

court’s exercise of discretion in denying the weight challenge raised in the

post-sentence motion; this Court does not review the underlying question of

whether the verdict is against the weight of the evidence. See id.


____________________________________________


5 Appellant adequately preserved his weight claim in the trial court. See
Pa.R.Crim.P. 607.

                                          - 12 -
J-S26031-22


      Because the trial judge has had the opportunity to hear and see
      the evidence presented, an appellate court will give the gravest
      consideration to the findings and reasons advanced by the trial
      judge when reviewing a trial court’s determination that the verdict
      is against the weight of the evidence. One of the least assailable
      reasons for granting or denying a new trial is the lower court’s
      conviction that the verdict was or was not against the weight of
      the evidence and that a new trial should be granted in the interest
      of justice.

Id. at 546 (quotation omitted). Furthermore, “[i]n order for a defendant to

prevail on a challenge to the weight of the evidence, the evidence must be so

tenuous, vague and uncertain that the verdict shocks the conscience of the

court.” Id. (quotation marks and quotation omitted).

      Here, in rejecting Appellant’s weight of the evidence claim, the trial court

relevantly indicated the following:

            Appellant’s counseled post-sentence motion argued that his
      convictions for burglary, criminal mischief, and possession of a
      controlled substance were against the weight of the evidence
      because the evidence failed to prove that he committed the crime
      inside the house[,]…he was not covered in the same debris, which
      was evident throughout the interior of the residence, and there
      was no evidence that he caused the damage.
            Witnesses who knew and recognized [A]ppellant observed
      him at the property at the time that they first observed the
      damage to the residence. Indeed, [A]ppellant showed one of the
      witnesses the damage inside the residence. The owner of the
      property testified that [A]ppellant was not permitted at the
      residence. Credible testimony and photographs, which were
      offered as Commonwealth’s exhibits one (1) through twenty (20),
      depicted significant the [sic] damage to the inside of the
      residence. A small quantity of controlled substance was found
      inside the residence[,] and [A]ppellant appeared as though he was
      under the influence of drugs. All the evidence presented in this
      case, both direct and circumstantial, points to [A]ppellant’s guilt
      for each of his convictions. [The trial court] made credibility
      determinations in favor of the Commonwealth[,]…and [the trial
      court] rejected [A]ppellant’s arguments that the interior damage

                                      - 13 -
J-S26031-22


      was the result of a remodeling projecting. For each of the
      foregoing reasons, [A]ppellant’s claims that his [verdicts] were
      against the weight of the evidence are without merit.

Trial Court Opinion, filed 3/4/22, at 6-7 (citations to record omitted).

      We conclude the trial court did not abuse its discretion in denying

Appellant’s challenge to the weight of the evidence. Talbert, supra. We note

the trial court was free to determine the weight to be given to each witnesses’

testimony, as well as reject Appellant’s theory that he did not enter the

residence with the intent to commit a crime therein and/or someone other

than Appellant left the controlled substance in the residence and caused the

damage to the residence. To the extent Appellant requests that we re-weigh

the evidence and assess the credibility of the witnesses presented at trial, we

decline to do so as it is a task that is beyond our scope of review.       See

Commonwealth v. Collins, 70 A.3d 1245, 1251 (Pa.Super. 2013) (stating

that “[a]n appellate court cannot substitute its judgment for that of the finder

of fact”). Accordingly, we find no merit to Appellant’s weight of the evidence

claim.

      For all of the foregoing reasons, we affirm.

      Affirmed.




                                     - 14 -
J-S26031-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 08/29/2022




                          - 15 -